DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yang et al. (US Patent Application, Pub. No.: US 2021/0056378 A1).
In regards to claims 1, 8, and 15, Yang discloses a method, a system, and a computer program product for automating decision making for a neural architecture search in a computing environment by one or more processors (See pg. 1, paragraph [0003]) comprising: selecting one or more specifications for a dataset, tasks, and one or more constraints for a neural architecture search (See pg. 3, paragraph [0045]); performing the neural architecture search based on the one or more specifications (See pg. 3-4, paragraph [0047]); and suggesting a deep learning model for the dataset, the tasks, and the one or more constraints based on the neural architecture search (See pg. 4, paragraph [0049]).
In regards to claims 2, 9, and 16, Yang discloses the method, system, and computer program product, further including learning the one or more specifications from each previous neural architecture search (See pg. 4, paragraph [0056]).
In regards to claims 3 and 10, Yang discloses the method and system, further including receiving the one or more specifications for the dataset, the tasks, and the one or more constraints, wherein the one or more constraints include at least an allowed neural architecture search time and a permissible number of parameters in a deep learning model (See pg. 3-4, paragraph [0047] – [0048]).
In regards to claims 4 and 11, Yang discloses the method and system, further including selecting a search space and a selected machine learning model by the one or more constraints for the neural architecture search (See pg. 4, paragraph [0048]).
In regards to claims 5, 12, and 18, Yang discloses the method, system, and computer program product, further including detecting a change to the one or more specifications, wherein the one or more specifications include a dataset dimension, dataset type, data distribution data, key performance indicators (“KPIs”) and metrics, computational resources, a search space for the neural architecture search, or a combination thereof (See pg. 3, paragraph [0045] – [0046]).
In regards to claims 6, 13, and 19, Yang discloses the method, system, and computer program product, further including recommending a modification to a previously identified deep learning model for the neural architecture search (See pg. 4, paragraph [0055]).
In regards to claims 7, 14, and 20, Yang discloses the method, system, and computer program product, further including initiating a machine learning models to: searching a search space to identify the deep learning model that maximizes an objective function of each task for a dataset; or learning one or more decisions and settings relating to previous neural architecture searches for performing the neural architecture search (See pg. 4-5, paragraph [0056] – [0057] and pg. 5, paragraph [0059]).
In regards to claim 17, Yang discloses the computer program product, further including an executable portion that: receives the one or more specifications for the dataset, the tasks, and the one or more constraints, wherein the one or more constraints include at least an allowed neural architecture search time and a permissible number of parameters in a deep learning model (See pg. 3-4, paragraph [0047] – [0048]); and selects a search space and a selected machine learning model by the one or more constraints for the neural architecture search (See pg. 4, paragraph [0048]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Laszlo et al. (US Patent Application, Pub. No.: US 2021/0201107 A1) teach neural architecture search based on synaptic connectivity graphs.  Gesmundo (US Patent Application, Pub. No.: US 2020/0104687 A1) teach a hybrid neural architecture search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652